 1   MICHAEL K. BROWN / CA SB# 106975
     KATHERINE F. WENGER / CA SB #223045
 2   DAVID M. MARCHIANO / CA SB# 264809
 3   BROWN, GEE & WENGER LLP
     200 Pringle Avenue, Suite 400
 4   Walnut Creek CA 94596
     Telephone: (925) 943-5000
 5   Facsimile: (925) 933-2100
     mbrown@bgwcounsel.com
 6
     kwenger@bgwcounsel.com
 7   dmarchiano@bgwcounsel.com

 8   Attorneys for Plaintiff
     GROVE WAY INVESTMENTS, LLC
 9

10   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
11     Including Professional Corporations
     ERINN M. CONTRERAS, Cal. Bar No. 244563
12   DANIEL S. MAROON, Cal. Bar No. 297900
     Four Embarcadero Center, 17th Floor
13   San Francisco, California 94111-4109
     Telephone:    415.434.9100
14   Facsimile:    415.434.3947
     E mail        econtreras@sheppardmullin.com
15                 dmaroon@sheppardmullin.com

16   Attorneys for Defendant
     CENTENE MANAGEMENT COMPANY, LLC
17
                               UNITED STATES DISTRICT COURT
18
                              EASTERN DISTRICT OF CALIFORNIA
19

20

21     GROVE WAY INVESTMENTS, LLC, a                  CASE NO. 2:19-cv-00696-JAM-EFB
       California limited liability company,
22
                            Plaintiff,               STIPULATION AND ORDER TO
23                                                   EXTEND DISCOVERY CUTOFF
       v.
24
       CENTENE MANAGEMENT COMPANY,
25     LLC, a Wisconsin limited liability company,
       and DOES 1 through 20, inclusive,
26
                            Defendants.
27
        AND RELATED COUNTERCLAILM
28

     STIPULATION AND PROPOSED ORDER TO EXTEND FACT DISCOVERY CUTOFF
 1          WHEREAS, pursuant to the Court’s June 24, 2019 case management order (ECF No. 10)
 2   (the “Court’s Pre-Trial Order”)) the current deadline for discovery in this matter is May 1, 2020;
 3          WHEREAS on March 16, 2020, due to the spread and threat of the COVID-19 virus,
 4   Alameda County, Contra Costa County, Marin County, San Francisco County, Santa Clara
 5   County and Santa Cruz County all issued orders requiring the sheltering in place and non-
 6   operation of all non-essential individuals/businesses;
 7          WHEREAS on March 19, 2020 Placer County, Sacramento County issued similar shelter
 8   in place orders, and the State of California issued a similar Shelter in Place Order (the “State SIP
 9   Order”).
10          WHEREAS, Plaintiff, Plaintiff’s counsel and Defendant’s counsel, as well as numerous
11   potential third party witnesses in this matter reside/are located in California, including in the
12   counties referenced above.
13          WHEREAS given these unanticipated orders, including the State SIP Order, and the
14   challenge such orders pose to discovery, the Parties stipulate and agree through their counsel of
15   record, that the current May 1, 2020 discovery deadline set forth in the Court’s Pre-Trial Order
16   shall be extended from May 1, 2020 until May 15, 2020.
17          FURTHERMORE, for the same reasons the Parties, subject to the Court’s approval,
18   agree that the in person meet and confer directive provided for by the Court’s Pre-Trial Order
19   may be satisfied by a video meet and confer over remote video-conference technology.
20      Dated: March 26, 2020              BROWN, GEE & WENGER LLP
21
                                           /s/ Katherine F. Wenger
22
                                           KATHERINE F. WENGER
23                                         DAVID M. MARCHIANO
                                           Attorneys for Plaintiff GROVE WAY INVESTMENTS,
24                                         LLC

25

26

27

28
                                                                                                          1
     STIP. & [PROPOSED] ORDER RE: EXTENSION OF DISCOVERY DEADLINE                 2:19-cv-00696-JAM-EFB
 1
     Dated: March 26, 2020     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 2

 3
                               /s/ Daniel S. Maroon
 4                             ERINN M. CONTRERAS
                               DANIEL S. MAROON
 5                             Attorneys for Defendant
                               CENTENE MANAGEMENT COMPANY, LLC
 6

 7   PURSUANT TO STIPULATION, AND A SHOWING OF GOOD CAUSE, IT IS SO
 8   ORDERED THAT THE DEADLINE FOR DISCOVERY TO COMPLETED IN THIS
 9   MATTER IS EXTENDED FROM MAY 1, 2020 UNTIL MAY 15, 2020.
10

11

12   DATED: March 26, 2020                  /s/ John A. Mendez________

13                                          HON. JOHN A. MENDEZ

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                         2
     STIPULATION AND PROPOSED ORDER TO EXTEND DISCOVERY CUTOFF
 1

 2
                                     SIGNATURE ATTESTATION
 3
            I hereby attest that all signatories listed above, on whose behalf this stipulation is
 4
     submitted, concur in the filing’s content and have authorized the filing.
 5

 6
     DATED: March 26, 2020                         BROWN, GEE & WENGER LLP
 7                                                 /s/ Katherine F. Wenger
 8
                                                   KATHERINE F. WENGER
 9                                                 Attorneys for Grove Way Investments, LLC

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                     3
     STIPULATION AND PROPOSED ORDER TO EXTEND DISCOVERY CUTOFF
